                      Case 2:19-cv-00765-JCM-BNW Document 23 Filed 01/27/21 Page 1 of 9



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    CHRISTI T. MORRELL,                                    Case No. 2:19-CV-765 JCM (BNW)
                 8                                           Plaintiff(s),                      ORDER
                 9           v.
               10     ANDREW SAUL,
               11                                          Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Weksler’s report and recommendation
               14     (“R&R”) granting the defendant Andrew Saul’s (“the commissioner”) 1 cross-motion to affirm,
               15     (ECF No. 18), and denying plaintiff’s motion for remand, (ECF No. 15). (ECF No. 20).
               16     Plaintiff Christi T. Morrell objected to the R&R. (ECF No. 21). The commissioner responded.
               17     (ECF No. 22).
               18     I.     Background
               19            The parties do not object to the magistrate judge’s statement of facts. (ECF Nos. 21, 22).
               20     Thus, the court adopts them as presented in the R&R. This court appends the procedural
               21     background of this matter here:
               22
                                      On October 4, 2013, Plaintiff applied for disability insurance
               23                     benefits under Title II of the Act, alleging an onset date of April 3,
                                      2012. AR2 851–52. On October 7, 2013, Plaintiff applied for
               24                     supplemental security income under Title XVI of the Act, also
                                      alleging an onset date of April 3, 2012. AR 853–61. Her claim was
               25                     denied initially and on reconsideration. AR 706–13; 716–27. A
                                      hearing was held before an Administrative Law Judge (“ALJ”) on
               26                     October 5, 2015. AR 539– 54. On November 23, 2015, the ALJ

               27
                             1
                               Nancy Berryhill was the named defendant while she was Acting Commissioner of the
               28     Social Security Administration. (See ECF Nos. 21; 22). Andrew Saul is now Commissioner of
                      the Social Security Administration and is defending this suit accordingly. (ECF No. 23).
James C. Mahan
U.S. District Judge
                      Case 2:19-cv-00765-JCM-BNW Document 23 Filed 01/27/21 Page 2 of 9



                1                     issued a decision finding that Plaintiff was not disabled. AR 683–
                                      94.
                2
                                      The Appeals Council granted Plaintiff’s request for review on
                3                     March 31, 2017. AR 700– 03. A new hearing was held before a
                                      different ALJ on December 15, 2017. AR 555–82. On August 9,
                4                     2018, the ALJ issued a decision finding that Plaintiff was not
                                      disabled. AR 166–81. The ALJ’s decision became the
                5                     Commissioner’s final decision when the Appeals Council denied
                                      review on February 28, 2019. AR 1–7. Plaintiff, on May 3, 2019,
                6                     timely commenced this action for judicial review under 42 U.S.C.
                                      § 405(g). (See IFP App. (ECF No. 1).)
                7
                8     (ECF No. 20). All other relevant facts are detailed in this order’s discussion as necessary to

                9     explain the court’s holding.

              10      II.      Legal Standard

              11            A. Report and Recommendation

              12               A party may file specific written objections to the findings and recommendations of a

              13      United States magistrate judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

              14      LR IB 3-2. Where a party timely objects to a magistrate judge’s report and recommendation, the

              15      court is required to “make a de novo determination of those portions of the [report and

              16      recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). The court “may accept,

              17      reject, or modify, in whole or in part, the findings or recommendations made by the magistrate.”

              18      Id.

              19               Pursuant to Local Rule IB 3-2(a), a party may object to the report and recommendation of

              20      a magistrate judge within fourteen (14) days from the date of service of the findings and

              21      recommendations. Similarly, Local Rule 7-2 provides that a party must file an opposition to a

              22      motion within fourteen (14) days after service thereof.

              23               The magistrate judge’s report and recommendation has correctly stated the law, (ECF No.

              24      20); this court adopts and restates it here:

              25            B. Standard of Review for Administrative Social Security Decisions

              26               Administrative decisions in social security disability benefits cases are reviewed under 42

              27      U.S.C. § 405(g). See Akopyan v. Barnhart, 296 F.3d 852, 854 (9th Cir. 2002). Section 405(g)

              28      provides:


James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:19-cv-00765-JCM-BNW Document 23 Filed 01/27/21 Page 3 of 9



                1                     Any individual, after any final decision of the Commissioner
                                      of Social Security made after a hearing to which [s]he was a
                2                     party, irrespective of the amount in controversy, may obtain a
                                      review of such decision by a civil action . . . brought in the
                3                     district court of the United States for the judicial district in
                                      which the plaintiff resides.
                4
                5     42 U.S.C. § 405(g). The court may enter “upon the pleadings and transcripts of the record, a

                6     judgment affirming, modifying, or reversing the decision of the Commissioner of Social

                7     Security, with or without remanding the cause for a rehearing.” Id.

                8              The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

                9     See id.; Ukolov v. Barnhart, 420 F.3d 1002 (9th Cir. 2005). However, the Commissioner’s

              10      findings may be set aside if they are based on legal error or not supported by substantial

              11      evidence. See Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006); Thomas

              12      v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). The Ninth Circuit defines substantial evidence

              13      as “more than a mere scintilla but less than a preponderance; it is such relevant evidence as a

              14      reasonable mind might accept as adequate to support a conclusion.” Andrews v. Shalala, 53 F.3d

              15      1035, 1039 (9th Cir. 1995); see also Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir.

              16      2005).    In determining whether the Commissioner’s findings are supported by substantial

              17      evidence, the court “must review the administrative record as a whole, weighing both the

              18      evidence that supports and the evidence that detracts from the Commissioner’s conclusion.”

              19      Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998); see also Smolen v. Chater, 80 F.3d 1273,

              20      1279 (9th Cir. 1996).

              21               Under the substantial evidence test, findings must be upheld if supported by inferences

              22      reasonably drawn from the record. Batson v. Commissioner, 359 F.3d 1190, 1193 (9th Cir.

              23      2004). When the evidence will support more than one rational interpretation, the court must

              24      defer to the Commissioner’s interpretation. See Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

              25      2005); Flaten v. Sec’y of Health and Human Serv., 44 F.3d 1453, 1457 (9th Cir. 1995).

              26      Consequently, the issue before the court is not whether the Commissioner could reasonably have

              27      reached a different conclusion, but whether the final decision is supported by substantial

              28      evidence.


James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:19-cv-00765-JCM-BNW Document 23 Filed 01/27/21 Page 4 of 9



                1            It is also incumbent on the ALJ to make specific findings so that the court does not
                2     speculate as to the basis of the findings when determining if the Commissioner’s decision is
                3     supported by substantial evidence. Mere cursory findings of fact without explicit statements as
                4     to what portions of the evidence were accepted or rejected are not sufficient.            Lewin v.
                5     Schweiker, 654 F.2d 631, 634 (9th Cir. 1981). The ALJ’s findings “should be as comprehensive
                6     and analytical as feasible, and where appropriate, should include a statement of subordinate
                7     factual foundations on which the ultimate factual conclusions are based.” Id.
                8        C. Disability Evaluation Process
                9            The individual seeking disability benefits has the initial burden of proving disability.
              10      Roberts v. Shalala, 66 F.3d 179, 182 (9th Cir. 1995). To meet this burden, the individual must
              11      demonstrate the “inability to engage in any substantial gainful activity by reason of any
              12      medically determinable physical or mental impairment which can be expected . . . to last for a
              13      continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). More specifically, the
              14      individual must provide “specific medical evidence” in support of her claim for disability. 20
              15      C.F.R. § 404.1514. If the individual establishes an inability to perform her prior work, then the
              16      burden shifts to the Commissioner to show that the individual can perform other substantial
              17      gainful work that exists in the national economy. Reddick, 157 F.3d at 721.
              18             The ALJ follows a five-step sequential evaluation process in determining whether an
              19      individual is disabled. See 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482 U.S. 137, 140 (1987).
              20      If at any step the ALJ determines that he can make a finding of disability or non-disability, a
              21      determination will be made, and no further evaluation is required.              See 20 C.F.R. §
              22      404.1520(a)(4); Barnhart v. Thomas, 540 U.S. 20, 24 (2003).
              23             Step one requires the ALJ to determine whether the individual is engaged in substantial
              24      gainful activity (“SGA”). 20 C.F.R. § 404.1520(b). SGA is defined as work activity that is both
              25      substantial and gainful; it involves doing significant physical or mental activities usually for pay
              26      or profit. Id. § 404.1572(a)–(b). If the individual is engaged in SGA, then a finding of not
              27      disabled is made. If the individual is not engaged in SGA, then the analysis proceeds to step two.
              28

James C. Mahan
U.S. District Judge                                                  -4-
                      Case 2:19-cv-00765-JCM-BNW Document 23 Filed 01/27/21 Page 5 of 9



                1             Step two addresses whether the individual has a medically determinable impairment that
                2     is severe or a combination of impairments that significantly limits her from performing basic
                3     work activities. Id. § 404.1520(c). An impairment or combination of impairments is not severe
                4     when medical and other evidence establishes only a slight abnormality or a combination of slight
                5     abnormalities that would have no more than a minimal effect on the individual’s ability to work.
                6     Id. § 404.1521; see also Social Security Rulings (“SSRs”) 85-28, 96-3p, and 96-4p. If the
                7     individual does not have a severe medically determinable impairment or combination of
                8     impairments, then a finding of not disabled is made. If the individual has a severe medically
                9     determinable impairment or combination of impairments, then the analysis proceeds to step three
              10              Step three requires the ALJ to determine whether the individual’s impairments or
              11      combination of impairments meets or medically equals the criteria of an impairment listed in 20
              12      C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526. If
              13      the individual’s impairment or combination of impairments meets or equals the criteria of a
              14      listing and the duration requirement (20 C.F.R. § 404.1509), then a finding of disabled is made.
              15      20 C.F.R. § 404.1520(h). If the individual’s impairment or combination of impairments does not
              16      meet or equal the criteria of a listing or meet the duration requirement, then the analysis proceeds
              17      to step four.
              18              Before moving to step four, however, the ALJ must first determine the individual’s
              19      residual functional capacity (“RFC”), which is a function-by-function assessment of the
              20      individual’s ability to do physical and mental work-related activities on a sustained basis despite
              21      limitations from impairments. See 20 C.F.R. § 404.1520(e); see also SSR 96-8p. In making this
              22      finding, the ALJ must consider all the relevant evidence, such as all symptoms and the extent to
              23      which the symptoms can reasonably be accepted as consistent with the objective medical
              24      evidence and other evidence. 20 C.F.R. § 404.1529; see also SSRs 96-4p and 96-7p. To the
              25      extent that statements about the intensity, persistence, or functionally limiting effects of pain or
              26      other symptoms are not substantiated by objective medical evidence, the ALJ must make a
              27      finding on the credibility of the individual’s statements based on a consideration of the entire
              28

James C. Mahan
U.S. District Judge                                                  -5-
                      Case 2:19-cv-00765-JCM-BNW Document 23 Filed 01/27/21 Page 6 of 9



                1     case record. The ALJ must also consider opinion evidence in accordance with the requirements
                2     of 20 C.F.R. § 404.1527 and SSRs 96-2p, 96-5p, 96-6p, and 06-3p.
                3            Step four requires the ALJ to determine whether the individual has the RFC to perform
                4     her past relevant work (“PRW”). 20 C.F.R. § 404.1520(f). PRW means work performed either
                5     as the individual actually performed it or as it is generally performed in the national economy
                6     within the last 15 years or 15 years before the date that disability must be established. In
                7     addition, the work must have lasted long enough for the individual to learn the job and
                8     performed a SGA. 20 C.F.R. §§ 404.1560(b) and 404.1565. If the individual has the RFC to
                9     perform her past work, then a finding of not disabled is made. If the individual is unable to
              10      perform any PRW or does not have any PRW, then the analysis proceeds to step five.
              11             The fifth and final step requires the ALJ to determine whether the individual is able to do
              12      any other work considering her RFC, age, education, and work experience.             20 C.F.R. §
              13      404.1520(g). If she is able to do other work, then a finding of not disabled is made. Although
              14      the individual generally continues to have the burden of proving disability at this step, a limited
              15      burden of going forward with the evidence shifts to the Commissioner. The Commissioner is
              16      responsible for providing evidence that demonstrates that other work exists in significant
              17      numbers in the economy that the individual can do. Yuckert, 482 U.S. at 141–42.
              18      III.   Discussion
              19             In a well-articulated decision, (ECF No. 20), Magistrate Judge Weksler recommends that
              20      this court deny plaintiff’s motion to remand, (ECF No. 15), and grant defendant’s cross-motion
              21      to affirm, (ECF No. 18). Plaintiff argues that the magistrate judge’s determination should be
              22      rejected for four reasons: 1) “the magistrate judge applied an improper legal standard when
              23      reviewing the ALJ’s rejection of Dr. Rosenman’s Opinion”; 2) the magistrate judge “erred in
              24      finding that the ALJ properly addressed listing 12.04”; 3) “the magistrate judge failed to credit
              25      plaintiff’s improperly rejected testimony”; and 4) “the magistrate judge improperly found the
              26      ALJ’s step five finding was supported by substantial evidence.” (ECF No. 21). This court
              27      disagrees. Reviewing de novo, this court addresses each issue in turn and adopts the instant
              28      report and recommendation. (ECF No. 20).

James C. Mahan
U.S. District Judge                                                  -6-
                      Case 2:19-cv-00765-JCM-BNW Document 23 Filed 01/27/21 Page 7 of 9



                1            Plaintiff’s first argument—that the magistrate judge “applied an improper legal standard
                2     when reviewing the ALJ’s rejection of Dr. Rosenman’s opinion”—glosses over the Ninth
                3     Circuit’s rule on “specific and legitimate reasons.” (ECF No. 21). Plaintiff relies on the notion
                4     that, “when the opinion of a non-examining doctor is the only opinion which contradicts the
                5     treating doctor’s opinion, the treating doctor’s opinion is considered uncontradicted, because the
                6     non-examining doctor’s opinion is not substantial evidence.” (Id.). However, in this circuit, the
                7     ALJ may discount the treating physician’s opinion by giving “specific and legitimate reasons”
                8     that are supported by substantial evidence in the record, “if the treating doctor’s opinion is
                9     contradicted by another doctor.”     Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020) (internal
              10      citations omitted).
              11             The instant case presents a situation appropriate for the “specific and legitimate reason”
              12      standard. (ECF No. 20). Dr. Rosenman’s opinion was contradicted by the opinions of non-
              13      examining state physicians. (Id.). Indeed, the opinions of these non-examining physicians are
              14      consistent with the record, and thus may constitute substantial evidence. Thomas v. Barnhart,
              15      278 F.3d 947, 954 (9th Cir. 2002) (“The opinions of non-treating or non-examining physicians
              16      may also serve as substantial evidence when the opinions are consistent with independent
              17      clinical findings or other evidence in the record.”).
              18             Judge Weksler proceeded to correctly apply this standard. The ALJ’s opinion stated one
              19      “specific and legitimate” reason for discounting Dr. Rosenman’s opinion, rendering his other
              20      erroneous reasons harmless, Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (an error is
              21      harmless where it is “inconsequential to the ultimate nondisability determination”):
              22                     “Specifically, treatment notes routinely show that when compliant
                                     with treatment, the claimant has normal mental status examination
              23                     findings” and [the ALJ] cites to six progress notes relating to
                                     individual and group counseling sessions at Southern Nevada
              24                     Adult Mental Health Services, two treatment notes from
                                     HealthCare Partners Medical Group relating to neck pain and a
              25                     thumb injury, and a discharge summary following Plaintiff’s
                                     hospitalization at Valley Hospital Medical Center Behavior Health
              26                     from August 16–23, 2015.
              27
                      (ECF No. 20 (citing AR 178)). This court concurs with Judge Weksler’s assessment that “these
              28
                      reasons for rejecting Dr. Rosenman’s opinion are specific and legitimate.” (Id.). The ALJ’s
James C. Mahan
U.S. District Judge                                                   -7-
                      Case 2:19-cv-00765-JCM-BNW Document 23 Filed 01/27/21 Page 8 of 9



                1     findings are supported by “inferences reasonably drawn from the record.” Molina, 674 F.3d at
                2     1111 (9th Cir. 2012); Tommasetti v. Astrue, 533 F.3d 1035, 1041–42 (9th Cir. 2008) (“the ALJ is
                3     the final arbiter with respect to resolving ambiguities in the medical evidence”). Indeed, the
                4     administrative record contains sufficient evidence to support the ALJ’s factual determinations.
                5     Although plaintiff cites her “repeated psychiatric hospitalizations,” the relevant treatment notes
                6     show normal mental status findings when she was compliant with her medications in the normal
                7     course of treatment. (ECF No. 21).
                8             Because this court adopts Judge Weksler’s recommendation to affirm the ALJ’s
                9     evaluation of Dr. Rosenman’s opinion, this court rejects plaintiff’s argument that the magistrate
              10      judge erred in finding that the ALJ properly addressed listing 12.04. (ECF No. 21). Plaintiff
              11      argues that “Dr. Rosenman’s opinion, when properly considered, establishes that [she] has
              12      extreme limitations . . . meeting the ‘B’ criteria in Listing 12.04 and establishing Listing level
              13      impairment.” (Id.). Plaintiff does not present evidence other than Dr. Rosenman’s opinion to
              14      combat the ALJ’s finding. She does not otherwise address the ALJ’s evidentiary findings nor
              15      challenge the ALJ’s reasoning. (Id.). Thus, this court adopts Judge Weksler’s recommendation
              16      to reject plaintiff’s step three challenge.
              17              Plaintiff next argues that the magistrate judge “failed to credit plaintiff’s improperly
              18      rejected testimony.” (ECF No. 21). However, this court finds that the ALJ did not improperly
              19      reject plaintiff’s testimony; an ALJ “may discredit a claimant’s testimony when the claimant
              20      reports participation in everyday activities indicating capacities that are transferable to a work
              21      setting,” and that “[e]ven where those activities suggest some difficulty functioning, they may be
              22      grounds for discrediting the claimant’s testimony to the extent that they contradict claims of a
              23      totally debilitating impairment.” (ECF No. 20 (citing Molina, 674 F.3d at 1112)).
              24              Substantial evidence in the record supports the ALJ’s conclusion on this point. The
              25      record demonstrates that plaintiff’s activities, such as going to the gym and traveling to Utah and
              26      Texas, undermined plaintiff’s claims that she had difficulty leaving home or caring for herself.
              27      Plaintiff also made statements to her treatment providers that contradicted her claims. When
              28

James C. Mahan
U.S. District Judge                                                  -8-
                      Case 2:19-cv-00765-JCM-BNW Document 23 Filed 01/27/21 Page 9 of 9



                1     “[t]he ALJ’s finding is supported by substantial evidence, the court ‘may not engage in second-
                2     guessing.’” Tommasetti, 533 F.3d at 1039. Plaintiff’s objection is overruled. (ECF No. 21).
                3            Finally, plaintiff argues that the magistrate judge improperly found the ALJ’s step five
                4     finding was supported by substantial evidence. The parties agreed that the ALJ erred in finding
                5     that plaintiff could work as a “mail clerk,” but that error is harmless because the ALJ identified
                6     two other jobs that plaintiff could perform. See Hernandez v. Berryhill, 707 F. App’x 456, 458
                7     (9th Cir. 2017).    Plaintiff’s only objection to the ALJ’s step five determination is that the
                8     hypothetical presented to the vocational expert did not contain all limitations as necessary due to
                9     the ALJ’s determinations on Dr. Rosenman’s opinion and plaintiff’s testimony. (ECF No. 21).
              10      However, this court has already found that the ALJ’s treatment was proper. There was no error
              11      in the hypothetical presented to the vocational expert. Thus, this court finds no reason to diverge
              12      from Judge Weksler’s recommendation. (ECF No. 20).
              13             Upon reviewing the administrative records and underlying briefs, the magistrate judge’s
              14      findings are adopted in full. (ECF No. 20). Plaintiff’s motion to remand, (ECF No. 15), and the
              15      commissioner’s countermotion to affirm, (ECF No. 18), are adjudicated accordingly.
              16      IV.    Conclusion
              17             Accordingly,
              18             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Weksler’s R&R
              19      (ECF No. 20) be, and the same hereby is, ADOPTED in its entirety.
              20             IT IS FURTHER ORDERED that plaintiff’s motion to remand (ECF No. 15) be, and the
              21      same hereby is, DENIED.
              22             IT IS FURTHER ORDERED that the commissioner’s cross motion to affirm (ECF No.
              23      18) be, and the same hereby is, GRANTED.
              24             The clerk shall enter judgment accordingly and close the case.
              25             DATED January 27, 2021.
              26                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              27
              28

James C. Mahan
U.S. District Judge                                                  -9-
